Citation Nr: 1046323	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle 
disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to a disability rating in excess of 10 percent 
disabling for a left knee disability from January 20, 1999, to 
May 13, 2002.

4.  Entitlement to a disability rating in excess of 20 percent 
disabling for a left knee disability from May 14, 2002.

5.  Entitlement to a compensable disability rating for a cyst of 
the right wrist, from January 20, 1999, to January 16, 2008.

6.  Entitlement to a compensable disability rating for a cyst of 
the right wrist, from January 17, 2008.

	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2000 and December 
2002 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In July 2006 and January 2009, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  In a June 2010 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned to 
the Board for further appellate review.

The issues of service connection for a right foot and ankle 
disorder and a stomach disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that prior to 
May 14, 2002, the Veteran's left knee disability was manifested 
by a moderate recurrent subluxation or lateral instability, 
flexion limited to 30 degrees, or extension limited to 15 
degrees.

2.  The preponderance of the evidence dated from May 14, 2002, 
does not show that the Veteran's left knee disability is 
manifested by severe subluxation or lateral instability, flexion 
limited to 15 degrees, or extension limited to 20 degrees.

3.  The preponderance of the evidence dated prior to January 17, 
2008, indicates that the Veteran's right wrist cyst disability 
was manifested by a painful ganglion cyst with evidence of 
swelling.

4.  The preponderance of the evidence dated from January 17, 
2008, does not show that the Veteran's right wrist cyst was 
manifested by a tender, painful, or poorly nourished scar with 
repeated ulcerations; a scar exceeding 6 square inches that is 
deep or causes a limitation of motion; an unstable scar; or a 
scar that is painful on examination or unstable.


CONCLUSIONS OF LAW

1.  Prior to May 14, 2002, the criteria for a disability rating 
in excess of 10 percent for instability of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1- 4.3, 4.6, 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5257, 
5360, 5261 (2010).

2.  From May 14, 2002, the criteria for a disability rating in 
excess of 20 percent for instability of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1- 4.3, 4.6, 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2010).

3.  From January 20, 1999 to January 16, 2008, the criteria for a 
10 percent disability rating for right wrist cyst have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7819 (2002, 2008).

4.  From January 17, 2008, the criteria for a compensable 
disability rating for right wrist cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7819 (2002, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2002 and July 2006, the Veteran was 
notified of the information and evidence necessary to 
substantiate her claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the July 
2006 letter, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or effective 
date.  Adequate notice has been provided to the Veteran prior to 
the transfer and certification of her case to the Board, and 
thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of such 
worsening or increase has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In this case, the Veteran was provided pertinent information in 
the aforementioned notice letters and in a July 2008 Supplemental 
Statement of the Case (SSOC).  Specifically, VA informed the 
Veteran of the necessity of providing, on her own or by VA, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on her employment and daily life.  The Veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  Subsequently, her claims were readjudicated by way 
of the June 2010 SSOC.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  She was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Left Knee Disability

The Veteran's service-connected left knee disability is rated as 
10 percent disabling since November 1991, and as 20 percent 
disabling from May 2002, under Diagnostic Code 5257.  Under the 
provisions of Diagnostic Code 5257, a 10 percent rating slight 
recurrent subluxation or lateral instability of the knee; 20 
percent for moderate; and the maximum 30 percent disability 
rating is warranted for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The Board notes that separate ratings may be assigned for a knee 
disability under Diagnostic Codes 5257 and 5003 where there is X-
ray evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.  In this case, the evidence of record is negative for X-ray 
evidence of arthritis affecting the left knee.  As a result, a 
separate rating under Diagnostic Code 5003 for arthritis is 
inapplicable in this case and, thus will not be considered.  In 
this case the Board notes that as the medical evidence 
demonstrates that the left knee does not manifest arthritis, the 
assignment of a separate 10 percent rating under the above 
provisions are not for application.

Limitation of motion of the knee is rated under Diagnostic Codes 
5260 for flexion and 5261 for extension.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is noncompensable, 
flexion that is limited to 45 degrees warrants a 10 percent 
disability rating; flexion that is limited to 30 degrees warrants 
a 20 percent disability rating, and flexion that is limited to 15 
degrees warrants a 30 percent disability rating.   A 30 percent 
disability rating is the highest available under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating, and extension 
limited to 15 degrees warrants a 20 percent disability rating.  
Extension limited to 20 degrees warrants a 30 percent disability 
rating, extension limited to 30 degrees warrants a 40 percent 
disability rating, and extension limited to 45 degrees warrants a 
50 percent disability rating.  A 50 percent disability rating is 
the highest available under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

Standard motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's left knee disability was assessed during a May 2000 
VA examination.  She reported her symptoms to include constant 
pain, weakness, stiffness, recurrent subluxation, swelling, 
inflammation, dislocation, locking, and lack of endurance.  At 
that time, she reported that she was able walk, drive a car, 
shop, take out the trash, and climb the stairs.  The physical 
examination of the left knee was negative for evidence of heat, 
swelling or redness.  Tenderness was noted on palpation of the 
patella.  Range of motion of was reported as 120 degrees of 
flexion, with pain starting at 10 degrees, and 0 degrees of 
extension.  Drawer and McMurray's tests were normal and there 
were no constitutional signs of arthritis.  The diagnosis was 
left patella lateral subluxation, status post arthroscopy.  

In November 2002, the Veteran underwent a VA examination to 
assess her left knee disability, at which time she reported 
having pain in her knee.  On the physical examination, the 
Veteran demonstrated full squatting capability.  Range of motion 
testing revealed flexion to 150 degrees and extension to 0 
degrees.  The Veteran was noted to have hypermobility of her left 
knee attachments of the patella.  Pain was noted in the patellar 
grinding and on the articular surface of the patella.  However, 
there was no evidence of crepitus.  The relevant diagnosis was 
unstable left patella.

The claims file reflects that the Veteran underwent a private 
examination for her left knee disability in August 2003.  Her 
past medical history was noted to include a diagnosis of 
chondromalacia of the knees.  During the examination, the Veteran 
was observed to demonstrate ambulation motion favorable to the 
right lower extremity.  She was able to walk on toes and heels 
with some difficulty and perform a partial squat.  She did not 
use an assistive device to ambulate.  The physical examination 
was negative for evidence of edema of the extremities or evidence 
of active inflammation of the joints.  The Veteran's left knee 
demonstrated 125 degrees of flexion and 0 degrees of extension.  
A radiological examination of the left knee was essentially 
negative.  The pertinent diagnosis was chronic left knee pain, 
rule out degenerative joint disease, "R/P torn meniscus."

 Associated with the claims file is letter from a private 
physician which reflects that the Veteran underwent an orthopedic 
consultation in August 2004.  At that time she complained of knee 
pain.  She was noted to also have back and bilateral foot pain 
and to walk with a cane.  The Veteran reported that she stopped 
working in 2001.  On the physical examination, the Veteran was 
noted to have arthroscopic scars on her left knee.  There was no 
evidence of effusion or instability.  Range of motion testing 
revealed flexion to 125 degrees and extension to 0 degrees.  The 
Veteran reported pain on movement.  An associated X-ray 
examination of the left knee was negative.  The diagnosis was 
status post left knee arthroscopy.

The Veteran's VA medical treatment records have been associated 
with the claims file.  These records show that she was diagnosed 
with knee arthralgia in January 2003.  In September 2004, the 
Veteran was noted to have a history of chronic knee pain, which 
was noted to be stable.  Also of particular note is a May 2005 
treatment record, which shows that on physical examination the 
Veteran demonstrated full range of motion in all extremities.  
The records show that a March 2006 physical examination was 
negative for evidence of crepitus in the knees.  
 
The Veteran underwent a VA joints examination in January 2008, at 
which time the claims was reviewed.  She reported her left knee 
symptomatology to include stiffness, weakness, decreased speed of 
joint motion, swelling, and tenderness.  The Veteran reported 
having flare ups of her joint disability weekly, lasting one to 
two days, and that the flares caused significant functional 
impairments.  She denied experiencing any giving way, 
instability, incoordination, or effusion of her left knee.  The 
Veteran stated that she was able to stand for 15 to 30 minutes 
and that she could walk a quarter of a mile.

The physical examination revealed that the Veteran presented with 
a normal gait.  Crepitation was present in the left knee and the 
knee demonstrated instability.  Subpatellar tenderness and 
tenderness over the medial meniscus were noted.  The left knee 
demonstrated 140 degrees of flexion and 0 degrees of extension, 
with objective evidence of pain with active range of motion 
testing.  Objective evidence of pain was also noted following 
repetitive motion, but there was no additional limitation after 
three repetitions of range of motion testing.  No ankylosis of 
the joint was detected.  An associated X-ray examination of 
revealed an impression of a normal left knee.  

Following the examination, the diagnosis was left knee 
patellofemoral syndrome.  The problem associated with the 
diagnosis was listed as left patella lateral subluxation.  The 
examiner noted that although the Veteran was not employed at the 
time, the left knee diagnosis presented a moderate impairment on 
her occupational capacity in her previous employment.  The 
examiner opined that the disability caused a moderate impairment 
on some of the Veteran's daily activities.  

Disability Rating in Excess of 10 percent prior to May 14, 2002

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent prior 
to May 14, 2002.  The medical evidence of record for this time 
period solely consists of the May 2000 VA examination report, 
which does not show that the Veteran's disability was manifested 
by moderate recurrent subluxation or lateral instability, flexion 
limited to 30 degrees, or extension limited to 15 degrees.  
Although the Veteran reported her left knee symptomatology to 
include recurrent subluxation, dislocation, locking, and a lack 
of endurance, the associated clinical examination revealed that 
the Drawer and McMurray tests were negative.  The Veteran 
demonstrated flexion to 120 degrees, with pain beginning at 10 
degrees.  However, she was also demonstrated painless extension 
to 0 degrees and she reported that she was able to walk and climb 
stairs.  While the May 2000 VA examination report also shows 
evidence of tenderness to palpation, some painful motion, the 
Veteran's symptoms at best constitutes a "slight" disability 
rather than a "moderate" impairment under Diagnostic Code 5257.  
Additionally, the evidence does show some limitation of the left 
knee range of motion; however the evidence, overall, does not 
show that the Veteran's range of motion is more consistent with a 
20 percent disability rating under either Diagnostic Code 5260 or 
5261.  The Board notes that there is no medical evidence of the 
Veteran's disability is manifested by a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint to warrant a 20 rating under Diagnostic Code 5258.  
Accordingly, the preponderance of the evidence does not show that 
the next-higher, 20 percent disability rating is warranted prior 
to May 14, 2002, under any of the diagnostic codes applicable to 
the Veteran's left knee disability.

Disability Rating in Excess of 20 percent from May 14, 2002

Based on the foregoing evidence, the Board finds that a rating in 
excess of 20 percent for postoperative residuals of the left knee 
is not warranted for any time from May 14, 2002.  Specifically, 
the evidence does not demonstrate severe recurrent subluxation or 
lateral disability of the left knee to warrant a 30 percent 
rating under Diagnostic Code 5257.  While the Board acknowledges 
the  medical evidence of record shows some subluxation and 
instability of the left knee, the Board finds that this is 
consistent with "moderate" rather than "severe" left knee 
impairment under Diagnostic Code 5257.  In particular, at the 
beginning of this time period, in 2002, the Veteran was noted to 
have hypermobility of the left patella; however she was still 
able to perform a full squat and to flex her knee to 150 degrees.  
There was no objective evidence of instability noted during the 
August 2003 private examination of record.  Moreover, while 
objective evidence of subluxation and instability was noted 
during the January 2008 VA examination, the Veteran denied any 
episodes of dislocation or subluxation.  Indeed, the January 2008 
VA examiner essentially opined that the Veteran's disability 
presented a moderate impairment.   In view of this and other 
evidence of record, it is reasonable to conclude that the 
Veteran's documented left knee instability is best characterized 
as, at most, moderate.  Accordingly, the Board finds that the 
evidence as whole, does not support an assignment of the next-
higher 30 percent disability rating under Diagnostic Code 5257 
for this time period.  The Board notes that because Diagnostic 
Code 5257 is not predicated on limitation of motion, the DeLuca 
criteria are inapplicable.

The Board has also examined all other diagnostic code provisions 
pertinent to the knee for the possible assignment of a greater 
disability rating.  However, there is no evidence of ankylosis of 
the left knee; thus, Diagnostic Code 5256 is not for application.  
The Board notes that a disability rating in excess of 20 percent 
disabling is not provided under Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint.  There is also no current 
evidence of impairment of the tibia and fibula manifested by 
malunion or nonunion of either bone, therefore, Diagnostic Code 
5262 is not for application.

The Board has considered whether a rating in excess of 20 percent 
is warranted under Diagnostic Codes 5260 and 5261 based on 
evidence of a limitation of motion of the Veteran's left knee.  
In this regard, the Board notes that the Veteran's left knee did 
not manifest flexion limited to 15 degrees or less or extension 
limited to 20 degrees or more during this identified time period.  
Since May 14, 2002, the Veteran demonstrated at least 125 degrees 
of flexion and full extension to 0 degrees, to include pain.  
Essentially, this evidence shows that while the Veteran 
experienced some limitation of motion in her left knee, such 
limitation does not rise to the level necessary for compensable 
ratings, let alone ratings in excess of 20 percent disabling, 
under Diagnostic Code 5260 and Diagnostic Code 5261.

Further, a disability rating in excess of 20 percent disabling 
for the left knee disability is not warranted for functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  In this regard, the Board notes that VA is required to take 
pain symptoms and weakness into account, to the extent they are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; see 
also DeLuca, 8 Vet. App. at 204-206; VAGCOPPREC 9-98 (Aug. 14, 
1998).  The Board acknowledges the Veteran's reports of flare ups 
of her left knee symptomatology.  However, the VA examiner in 
January 2008 specifically concluded that there was no additional 
limitation of the left knee range of motion following repetitive 
testing.  As such, there is insufficient evidence of additional 
functional loss and left knee pathology to support a conclusion 
that a disability rating in excess of 20 percent is warranted 
under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

Conclusion - Left Knee Disability

The Board has considered the Veteran's statements as to the 
nature and severity of her left knee symptomatology.  The Veteran 
is certainly competent to report that her symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, she is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability ratings that have been assigned for her left knee 
disability contemplates the level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.   Indeed, for the 
ratings upheld herein, higher ratings are available, but the 
Veteran's symptomatology simply did not meet the criteria for a 
higher rating during either stage.  For these reasons, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a 
disability rating in excess of 10 percent disabling for the 
Veteran's left knee disability prior to May 14, 2002, or the 
assignment of a 20 percent rating thereafter.  As there appears 
to be no identifiable period on appeal during which this 
disability manifested symptoms meriting a disability rating in 
excess of the 20 percent disability rating currently assigned, 
staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.

Right Wrist Cyst

The Veteran seeks a higher disability rating for her service-
connected right wrist cyst, currently rated as noncompensable 
under Diagnostic Code 7899-7819.  Initially, the Board notes that 
during the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2007)).  The revised rating criteria are not applicable to the 
period prior to their effective date, while VA must consider the 
applicability of the revised and former versions of the rating 
criteria for the period after the effective date of the change.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. 
Reg. 25,179 (2004).  More recent changes to the rating criteria 
for evaluation of scars are applicable only to claims received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the former 
criteria of 38 C.F.R. § 4.118, DC 7804 (2002) (in effect prior to 
August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7819, benign new skin 
growths, provided that the disability be rated as scars, 
disfigurement, etc.  Unless otherwise provided, Diagnostic Codes 
7807 through 7819 are rated as scars, disfiguring or other, or 
that limit function of part affected; or as eczema, unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2002).

Prior to August 30, 2002, a 10 percent evaluation was provided 
for scars that were superficial, tender, and painful on objective 
demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804; or 
for scars that were superficial, poorly nourished with repeated 
ulcerations, under 38 C.F.R. § 4.118, Diagnostic Code 7803. 

Under the revised criteria, malignant or benign skin neoplasms 
are to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function. 38 C.F.R. § 
4.118, Diagnostic Codes 7818 and 7819 (2008).

Under the revised Diagnostic Code 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when they cover an area or areas 
exceeding 6 square inches.  A 20 percent rating is warranted if 
the scar is deep or causes a limited motion and covers an area or 
areas exceeding 12 square inches.  Note (1) indicates that scars 
in widely separated areas, as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will be 
separately rated and continued in accordance with § 4.25 of this 
part.  Note (2) indicates that a deep scar is one associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7802, a maximum 10 percent rating is 
warranted for a scar, other than on the head, face, or neck, that 
is superficial and does not caused limited motion and exceeds an 
area of 144 square inches (929 sq. cm.) or greater. Note (1) 
Scars in widely separated areas, as on two or more extremities or 
on anterior or posterior surfaces of extremities or trunk, will 
be separately rated and continued in accordance with § 4.25 of 
this part.  Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the revised Diagnostic Code 7803 a 10 percent rating is 
warranted for a scar that is superficial and unstable.  Note (1) 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.   Note 
(2) indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7804 a 10 percent rating is warranted for a 
scar that is painful on examination.  Note (1) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Finally, the revised Diagnostic Code 7805 provides for a scar to 
be rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2008).  

In May 2000, the Veteran underwent a VA examination, at which 
time she reported experiencing hand swelling, along with 
tenderness and pain in the right wrist.  She was noted to have 
undergone surgery to remove a ganglion cyst on her right wrist in 
1982.  On physical examination, swelling of the right wrist was 
observed.  A small cyst was noted on the palmar surface radial 
side.  Although pain was noted, the Veteran demonstrated full 
range of right wrist motion without any limitation due to pain.  
An associated X-ray of the right wrist was normal.  The diagnosis 
was right ganglion cyst, status post ganglionectomy, with 
objective findings of a small cyst on the palmer side, wrist 
radial side.  

The Veteran underwent a second VA examination to assess her wrist 
disability in November 2002.  While she was noted to have 
undergone surgery to remove the ganglion cyst on her right wrist 
in service, she reported that the cyst had returned and that she 
was having pain in that area.  In the examination report, the 
examiner reported that the left wrist was examined and was noted 
to have the presence of a scar and small ganglion cyst in the 
vicinity of the scar.  However, the reference to the left wrist 
appears to be in error, as there is no indication and the Veteran 
has not claimed that she has a ganglion cyst on her left wrist.  
Instead, the examiner appeared to have assessed the Veteran's 
right wrist, which was significant for the aforementioned scar 
and small ganglion cyst.  The Veteran demonstrated good range of 
motion of the wrists and phalanges and she had no neurological 
deficits in her hands.  

In January 2008, the Veteran's right wrist disability was again 
assessed by a VA physician during a VA skin examination.  She 
described her symptoms as a recurrent lump on her right wrist and 
stated that the condition was intermittent.  She reported that 
during flare ups, she was unable to flex or extend her right 
wrist until the lump subsided.  The Veteran stated that she wore 
a wrist splint to aid in resolving the cyst and that she could 
not recall the last episode that the ganglion cyst occurred.  The 
physical examination revealed a 2.5 cm healed scar on the flexor 
surface of the right wrist.  The scar covered 0 % of exposed 
areas and 0 % of the entire body affected.  No ganglion cyst was 
observed during the examination and there was no disfigurement.  
The Veteran demonstrated full range of right wrist motion, 
without pain.  The diagnosis was no ganglion cyst on the right 
wrist during the examination.  The examiner commented that there 
was no effect on the Veteran's activities of daily living and no 
significant effect on her previous occupation as a computer 
technologist.  She noted that the Veteran was currently not 
employed due to unrelated problems.  

The Veteran's VA medical records have been associated with the 
claims file and reflect treatment for unrelated conditions.

Having reviewed the evidence of record in light of all pertinent 
laws, the Board finds that the preponderance of the evidence 
indicates that a 10 percent disability rating is warranted for 
the right ganglion cyst disability from January 20, 1999, the 
date of the Veteran's claim for an increased evaluation, to 
January 16, 2008, and a noncompensable disability rating 
thereafter.   

Compensable Disability Rating from January 20, 1999 to January 
16, 2008

As noted above, a 10 percent disability rating was warranted 
under the rating criteria in effective prior to August 30, 2002 
for scars that were superficial, tender, and painful on objective 
demonstration, or for scars that were superficial, poorly 
nourished with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803 (2002).  In this case, the medical 
evidence dated prior to January 17, 2008, documents the Veteran's 
report of tenderness, pain, and swelling of her right wrist.  
Specifically, the May 2000 VA physical examination revealed that 
the wrist was swollen and a small ganglion cyst was observed.  
While the Veteran demonstrated full range of motion of the wrist, 
she was noted to have pain.  Similarly, her reports of pain were 
noted during the November 2002 VA examination, at which time the 
clinical examination revealed the presence of a scar and small 
ganglion located on the right wrist.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that a 
10 percent disability rating is warranted for the Veteran's 
disability from January 20, 1999 to January 16, 2008 under the 
former version of Diagnostic Code 7804.  

The evidence of record dated prior to January 17, 2008, however, 
does not show that a disability rating in excess of 10 percent is 
warranted under either the rating criteria in effective prior to 
August 30, 2002, or the rating criteria effective thereafter.  
The Board notes that a 10 percent evaluation is the maximum 
rating allowable for scars under the former versions of 
Diagnostic Codes 7803 and 7804 (in effect prior to August 30, 
2002), and the revised Diagnostic Codes 7802, 7803, and 7804 (in 
effect from August 30, 2002).  As the Veteran's service-connected 
right wrist cyst has received the maximum evaluation allowable 
under the former and/or revised versions of Diagnostic Codes 
7802, 7803, and 7804, there is no possibility of a rating in 
excess of 10 percent disabling under these diagnostic codes.  

Moreover, the preponderance of the evidence does not show that a 
20 percent disability rating is warranted under the revised 
rating Diagnostic Code 7801.  See Diagnostic Code 7801 (2008).  
Specifically, the medical evidence does not show that the 
Veteran's disability was manifested by a deep scar or that it 
caused a limited motion and covered an area or areas exceeding 12 
square inches.  There is no objective evidence of any limitation 
of the Veteran's right wrist range of motion or functioning at 
any time during the current appeal, and thus a rating based on a 
limitation of function is inapplicable in this case.  See 
Diagnostic Code 7805 (2008).  Accordingly, the preponderance of 
the evidence does not indicate that a disability rating in excess 
of 10 percent is warranted for the Veteran's disability prior to 
January 17, 2008, under any of the applicable rating criteria.  

Compensable Disability Rating from January 17, 2008

With regards to the evidence dated from January 17, 2008 to the 
present, the preponderance of the evidence does not demonstrate 
that a compensable disability rating is warranted.  The medical 
evidence dated from January 17, 2008 consists entirely of the 
January 17, 2008 VA examination report, which does not indicate 
that a compensable rating is warranted under the rating criteria 
in effect prior to August 30, 2002.  While the Veteran reported 
having limitation of her right wrist range of motion during 
periods of flare ups, she could not recall the when last episode 
that a ganglion cyst occurred.   At the time of the examination, 
the Veteran demonstrated full right wrist range of motion without 
pain.  Although a scar was noted, there was no disfigurement or 
ganglion cyst observed during the examination.  Given this, the 
preponderance of the evidence does not show the presence of a 
tender or painful scar or evidence that the scar was poorly 
nourished with repeated ulcerations.  Accordingly, the evidence 
dated from January 17, 2008 does not support an assignment of a 
10 percent disability rating under the rating criteria in effect 
prior to August 30, 2002.

Similarly, the preponderance of the evidence does not show that a 
compensable disability rating is warranted for the Veteran's 
disability under the rating criteria in effective from August 30, 
2002.  Here, there is no medical evidence of record dated from 
January 17, 2008 indicating that the Veteran's right wrist 
ganglion disability continues to involve an actual ganglion cyst, 
however even if it does, there is no medical evidence indicating 
that it has a scar that is deep or causes limitation of motion, 
exceeds 6 square inches; or is superficial and does not cause 
limitation of motion and has an area or areas of 144 square 
inches; is unstable; or painful on examination.  The evidence of 
record showed in January 17, 2008 examination report shows that 
scar associated with her disability was 2.5 cm, covered 0% of the 
exposed area, and well-healed.  The Veteran demonstrated full 
range of right wrist range of motion and there was no objective 
evidence of pain.  Therefore, the evidence does not show that the 
Veteran's right wrist cyst warrants a compensable rating under 
Diagnostic Codes 7801-7805, effective from August 30, 2002.  See 
Diagnostic Codes 7801-7805 (2008).

Conclusion- Right Wrist Disability

The Board has considered the Veteran's statements as to the 
nature and severity of her right ganglion cyst disability.  The 
Veteran is certainly competent to report that her symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, she is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  As previously described, 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
Id.  

In this case, as has already been fully discussed herein in 
awarding or upholding the ratings assigned herein, the evidence 
of record does not establish that the schedular criteria are 
inadequate to evaluate the Veteran's disability.  Significantly, 
it was most recently noted at the Veteran's January 17, 2008 VA 
examination that her right wrist cyst disability has no 
significant effect on her former employment or usual daily 
activities.  Indeed, higher ratings are available under the 
applicable criteria for either of the ratings assigned in the 
staged periods.  Thus, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the evidence of record supports the award of a 10 percent 
disability rating from August 16, 1999 to January 16, 2008, and a 
noncompensable rating from January 17, 2008, for the Veteran's 
right wrist cyst disability.  As there appears to be no period on 
appeal other than what has already been identified during which 
this disability manifested symptoms meriting a disability rating 
other than what has been assigned herein, staged ratings are not 
warranted.  See Hart, 21 Vet. App. 505.  


ORDER

Entitlement to a disability rating in excess of 10 percent for a 
left knee disability from January 20, 1999, to May 13, 2002, is 
denied.

Entitlement to a disability rating in excess of 20 percent for a 
left knee disability from May 14, 2002, is denied.

Entitlement to a 10 percent disability rating from January 20, 
1999, to January 16, 2008, for a right wrist cyst is granted, 
subject to the laws and regulations governing monetary awards.

Entitlement to a compensable disability rating for right wrist 
cyst from January 17, 2008, to the present is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Right Foot and Ankle Disorder

Here, the Veteran has claimed that she has a right foot and ankle 
disorder that is related to her military service.   Service 
treatment records dated in November 1978 and January 1979 
document the Veteran's report of right ankle pain.  Her service 
treatment records show that she was diagnosed with right foot 
pain not otherwise specified with Achilles tendonitis in January 
1979.  She reported having intermittent right foot pain in 
January 1984, at which time she was assessed as having slight 
weakness in her right ankle.  The Veteran reported having right 
arch pain and right shin pain in January 1986, at which time she 
was assessed as having flat foot varus.  She was assessed as 
having a possible stress reaction of her right fifth metatarsal 
in July 1986, following a report of right knee pain.  The Veteran 
was treated for a right ankle sprain in May 1990.  The June 1991 
separation report of medical examination shows that the clinical 
examination of the lower extremities was generally normal. 

The Veteran's post-service treatment records reflect treatment 
for right foot pain and her reports of right ankle 
symptomatology.  A January 1999 treatment records document the 
first post-separation reports of right foot and bunion pain; she 
was diagnosed with a hallux valgus deformity that same month.  
The Veteran underwent a bunionectomy on her right foot in 
February 2005.  A November 2007 medical record shows that she was 
diagnosed with bilateral peroneal tendonitis.  These records are 
negative for an opinion as to the etiology of her disorders.  

In August 2009, the Veteran underwent a VA examination to assess 
the claimed right foot and ankle disorder.  She reported that she 
experienced a gradual onset of bilateral feet pain during her 
military service.  Following a clinical examination, the 
diagnosis was status post bilateral bunionectomy and pes planus.  
The examiner stated that as the Veteran's service treatment 
records,  did not show complaints of pes planus, the disorder was 
not secondary to the Veteran's military service.  Similarly, the 
examiner stated that there was no record of right big toe pain in 
her service treatment records, and therefore, it is less likely 
that the Veteran's right bunion is secondary to her active 
service.  In providing an opinion, however, the examiner failed 
to acknowledge, consider, or discuss the documented in-service 
right foot and ankle conditions or give consideration to the 
Veteran's report of a continuity of right foot symptomatology 
since her separation from active duty.   

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran's statements regarding the onset and continuity 
of her right foot and ankle symptomatology must be given 
consideration in determining whether service connection is 
warranted. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, 
the medical opinion of record is inadequate with which to decide 
the Veteran's claim, as it does not fully address the documented 
in-service reports of right foot and ankle symptomatology or the 
Veteran's competent statement regarding a continuity of 
symptomatology following her separation form service.  
Accordingly, on remand, the Veteran should be scheduled for a VA 
examination so that a medical opinion can be obtained regarding 
whether her claimed right foot and ankle disorder is related to 
her military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).


Stomach Disorder

The Veteran has claimed that she currently has a stomach disorder 
that is related to her military service.  The Veteran's service 
treatment records reflect treatment for stomach symptomatology.  
These records essentially document intermittent reports of 
abdominal pain, cramps, and intestinal symptomatology throughout 
her active duty service.  The Veteran was treated for 
gastroenteritis in January 1980 and viral gastroenteritis in May 
1980.  In July 1979 she reported having stomach cramps, at which 
time she was assessed as having probable viral syndrome.  In 
February 1982, she was diagnosed with a stomach virus.  Service 
treatment records dated in  January 1980, May 1981, October 1984, 
and August 1991 show a diagnosis of gastritis.  Her post-
separation medical records reflect a January 1998 diagnosis of 
peptic ulcer disease and an August 2004 reported medical history 
significant for gastritis.

Here, the Board finds that additional development is needed with 
respect the claimed stomach disorder.  While the Veteran was 
afforded a VA stomach examination in August 2009 to assess her 
disorder, the Board finds the associated examination report to be 
inadequate which to decide the Veteran's claim.  Specifically the 
August 2009 examination report reflects that the claims file was 
reviewed in conjunction with the examination.  Despite the 
numerous episodes of in-service gastrointestinal symptomatology 
documented in the service treatment records (as described above), 
the examiner stated that the Veteran was only treated in service 
for a stomach virus in January 1979 and gastritis in August 1991.  
Thus, it is unclear as to whether the examiner considered the 
other documented in-service episodes of gastrointestinal 
symptomatology in rendering an opinion in this case.    

Moreover, it appears that sufficient diagnostic testing may not 
have been undertaken at the time of the August 2009 examination.  
In this regard, the examiner diagnosed the Veteran with abdominal 
pain of unknown etiology.  The examiner stated that there was no 
diagnosis of gastroesophageal reflux disorder (GERD) or 
confirmation of peptic ulcer disease.  He opined that her stomach 
complaint was not due to gastritis or peptic ulcer disease, as 
there were no gastrointestinal diagnoses listed her in VA medical 
treatment records.  But aside from blood tests, no other 
diagnostic testing was performed to assess the Veteran's 
complaints.  In view of the possibility that the examiner did not 
review all the relevant records in conjunction with the 
examination, the examiner's decision not to perform more 
extensive diagnostic testing related to the Veteran's 
gastrointestinal complaints is questionable.  Given these 
circumstanced, the accuracy of the examiner's diagnosis and 
opinion is questionable.  

Indeed, the medical evidence of record dated after the August 
2009 examination reflects that the Veteran has been diagnosed 
with mild chronic gastritis and chronic GERD upon more extensive 
diagnostic testing.  (See May 2010 VA GI Consult Treatment 
Record).  This latter finding further calls into question the 
August 2009 examination findings because the previous  As this 
diagnosis was not previously of record, and thus not considered, 
the Veteran should be afforded a at the time of the previous VA 
examination, it is unclear as to whether this diagnosis is 
related to her military service.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As described 
above, while the Veteran has been afforded a VA examination, the 
Board finds the August 2009 VA stomach examination to be 
inadequate with which to decide the Veteran's claim.  

Accordingly, on remand, the RO/AMC shall undertake the 
development of medical evidence ordered below to determine 
whether any current stomach diagnoses are related to her military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed right foot 
and ankle disorder.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner is asked to identify all right 
foot and ankle disorders found to be present.  
For any and all current respiratory diagnoses 
made, the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any diagnosed foot 
and ankle disorder is etiologically related 
to any documented in-service reports of right 
foot  and ankle symptomatology, or is 
otherwise related to the Veteran's period of 
active service.  
In rendering the opinion(s), the examiner 
must acknowledge and discuss the Veteran's 
competent report as to the onset of the 
claimed disorder and a continuity of her 
symptoms since her military service.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above.  If the 
examiner concludes that an opinion cannot be 
offered without resort to speculation, it 
should be indicated and he/she should explain 
why an opinion cannot be reached.  

2.  The RO/AMC shall obtain a medical opinion 
from a specialist in gastroenterology to 
review the claims file and medical evidence 
to assess the nature and etiology of the 
claimed stomach disorder.  The entire claims 
file must be made available to the physician 
designated to examine the Veteran, and the 
report should include discussion of and the 
Veteran's documented medical history and 
assertions.  

The examiner is requested to offer an opinion 
as to whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the diagnosed gastrointestinal disorder 
(or disorders), specifically identified as 
gastritis and/or GERD, is etiologically 
related to any documented in-service reports 
of gastrointestinal symptomatology during the 
Veteran's period of active service.  In 
rendering the opinion, the examiner must 
acknowledge and discuss the Veteran's 
competent report as to the onset of the 
claimed disorder and a continuity of her 
symptoms since her military service.  A 
complete rationale for any opinion expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.

If, in review of the record, the examiner 
finds that another comprehensive VA 
examination is necessary to address the 
question posited above, the examiner shall so 
indicate and such examination shall be 
undertaken.   If the examiner concludes that 
an opinion cannot be offered without resort 
to speculation, it should be indicated and 
he/she should explain why an opinion cannot 
be reached.  

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claims for service connection.  If 
the benefits sought on appeal remain denied, 
provide the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.  
Thereafter, if appropriate, the case is to be 
returned to the Board, following applicable 
appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


